Citation Nr: 0931618	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to March 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no 
worse than Level I hearing in the left ear and no worse than 
Level I hearing in the right ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, notice was partially satisfied by way of letters sent 
to the Veteran in November 2005 and May 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate his claim and of VA's and the Veteran's 
respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings.  

However, notice as to how VA assigns disability ratings was 
not provided to the Veteran prior to the initial unfavorable 
decision on the hearing loss claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that such error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a statement of the case issued in July 2008.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal, because the 
timing error did not affect the essential fairness of the 
adjudication.

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although one of the issues before the Board is whether the 
Veteran's bilateral hearing loss disability is properly 
rated, the appeal arises from a grant of entitlement to 
service connection, not an increased rating claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).  Regardless, the Veteran was provided with 
Vazquez-Flores notice in May 2008, and afterwards he 
indicated that he had no additional evidence to submit.  

The Board notes the Veteran was not provided with notice as 
to how VA assigns effective dates.  The U.S. Court of Appeals 
for the Federal Circuit previously held that any error in 
VCAA notice should be presumed prejudicial, and that VA must 
bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, 
the U.S. Supreme Court has recently reversed that decision, 
finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), 
which provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  Shinseki v. Sanders, supra. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as private medical records.  The Veteran was also afforded a 
VA audiological examination in January 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran was originally granted service connection for 
bilateral hearing loss in a December 2006 rating decision, 
effective October 2005, and assigned an initial non-
compensable (0%) evaluation.  The Veteran appealed.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000 hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 states 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

Of record are results from a VA compensation examination in 
January 2006, which yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hz of 30, 40, 50, 60, and 65 decibels, respectively, for 
an average over the four frequencies of interest of 54 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hz were 30, 40, 50, 60, and 
65 decibels, respectively, with an average over the four 
frequencies of interest of 54 decibels.  Speech audiometry 
test results revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
These results show that the Veteran does not have exceptional 
hearing loss in either ear as contemplated in 38 C.F.R. 
§ 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the January 2006 
measurements results in assignment of Roman Numeral I to the 
right ear and Roman Numeral I to the left ear, for the 
purpose of determining a disability rating.  A 0 percent 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.  

Also of record is a November 2005 hearing evaluation from 
Kaiser Permanente.  However, the results of the evaluation 
are reported in graphical form and it is not clear whether or 
not the examiner used the Maryland CNC speech recognition 
test or some other word recognition test.  Thus, the Board 
cannot use this examination for rating purposes.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court 
held that, in addition to providing objective test results, a 
VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Here, the VA examiners noted 
that the Veteran reported difficulty hearing the television 
and that he also often misinterprets what other people say.  
Also of record is an April 2006 letter from V.B., an 
audioprosthologist, who observed that as the Veteran ages, he 
is losing his ability to compensate for his hearing 
impairment and he has trouble functioning in groups and 
"misses quite a bit of information."  The Board has 
considered this evidence in evaluating this claim.  

Also considered by the Board is whether the Veteran's 
bilateral hearing loss disability warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran has reported that he has difficulty hearing the 
television and understanding other people.  The Board is of 
the opinion that the Rating Schedule measures and 
contemplates these aspects of his hearing loss disability.  
Therefore, no referral for extraschedular consideration is 
required, and no further analysis is in order.

The Board does not find any evidence that the Veteran's 
hearing loss disability should be increased for any period 
based on the facts found during the entire appeal period.  
The evidence of record from the day the Veteran filed the 
claim to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.  As a result, the claim for a 
compensable disability rating for bilateral hearing loss must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


